                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )
                                                   )    NO. 3:06-cr-00167
 v.                                                )
                                                   )    JUDGE RICHARDSON
                                                   )
 DAVID LEWIS WIGGINS                               )


                                             ORDER

        Pursuant to the July 13, 2020 Order of Judge Trauger (Doc. No. 55), the hearing on the

superseding petition to revoke supervised release (Doc. No. 51) has been continued and this case

has been transferred to the undersigned. Consistent with the motion (Doc. No. 54) that was granted

via Judge Trauger’s July 13 Order, the hearing on the superseding petition will be continued until

after the determination of Defendant’s guilt (or lack thereof) on the charges filed in Case No. 3:19-

CR-00296. The parties are advised, however, that if a superseding petition alleging additional

violations of supervised release should happen to be filed, the Court may conclude that any such

additional alleged violations must be determined before the determination of Defendant’s guilt (or

lack thereof) on the charges filed in Case No. 3:19-CR-00296.

        IT IS SO ORDERED.



                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




      Case 3:06-cr-00167 Document 56 Filed 07/13/20 Page 1 of 1 PageID #: 132
